This opinion will be unpublished and
                           may not be cited except as provided by
                           Minn. Stat. § 480A.08, subd. 3 (2014).

                                STATE OF MINNESOTA
                                IN COURT OF APPEALS
                                      A15-1135

                     In the Matter of the Petition of George K. Lovrien
                         for an Order Determining Boundary Lines.

                                   Filed March 21, 2016
                                         Affirmed
                                       Reilly, Judge

                              Hennepin County District Court
                                File No. 27-ET-CV-13-417

Mark W. Kelly, Kelly Law Offices, Excelsior, Minnesota; and

Keith Hanratty, Minneapolis, Minnesota (for appellant George Lovrien)

Katherine L. Wahlberg, Thomas B. Olson, Olson, Lucas & Redford, P.A., Edina,
Minnesota (for respondents John and Suzanne O’Donnell)

         Considered and decided by Connolly, Presiding Judge; Stauber, Judge; and Reilly,

Judge.

                          UNPUBLISHED OPINION

REILLY, Judge

         In this boundary-line dispute, appellant landowner challenges the district court’s

confirmation of the examiner of title’s report, arguing that the examiner’s determination of

the boundary line was clearly erroneous. We affirm.
                                          FACTS

       Appellant George Lovrien and respondents John and Suzanne O’Donnell are

neighbors on the southern shore of Lake Minnetonka in Shorewood, Minnesota. They

dispute the location of the common boundary line between their properties. The legal

descriptions do not conflict, but the parties dispute its location on the ground.

       Both parcels are located in the plat Sampson’s Upper Lake Park (the plat) which

was created in August 1881. The O’Donnell parcel is located in Block 3 of the plat, and

the Lovrien parcel is a vacated street between Blocks 2 and 3. The northern boundary of

the properties is the Lake Minnetonka shoreline, and the southern boundary is Edgewood

Road. The O’Donnell parcel is an abstract property that is approximately 30 feet wide on

the shoreline and approximately 47 feet wide near Edgewood Road. The O’Donnell

residence is located on the O’Donnell parcel. The Lovrien parcel is a Torrens property

with approximately 21 feet of lakeshore. The Lovrien parcel is used solely for lakeshore

access as the Lovrien home is located directly south of Edgewood Road.

       There are numerous difficulties in determining the location of the boundary line due

to the age of the plat. The plat was created in 1881 and does not conform to modern

standards. The entire neighborhood was created in relation to a single stone monument,

which cannot be located. Additionally, over a span of many years multiple surveys have

been done by various individuals, many of which conflict with each other.

       The district court referred the case to the examiner of titles pursuant to Minn. Stat.

§ 508.671 to determine the correct location of the boundary line. A two-day trial was held.

One surveyor testified on behalf of each side: Brent Peters for appellant and Larry Couture


                                              2
for respondents. The difference in the boundary line which each established occurred as a

result of the manner in which they proceeded to do their work. Couture relied on a 1977

survey by Gordon Coffin which was a retracement of a 1945 survey done by George Budd

(the O’Donnell line). Peters conducted a retracement survey and relied on a 1997 survey

by James Parker, field notes from the George Budd survey, and field notes from 1913

related to a survey by Egan, Field and Nowak which located a fence alleged to be the

centerline between Blocks 1 and 2 of the plat (the Lovrien line). Neither expert opinion

relied on the original stone monument as a starting point because it could not be located.

       The O’Donnell line intersects the southern boundary line of the properties 323 feet

from the government section corner at a 90º angle.1 The Lovrien line intersects the

southern boundary line 326.35 feet from the section corner at an 89º13’24” angle. The

O’Donnell line is marked by two-inch diameter irons. The examiner concluded the irons

were set by Budd in 1945 and are “the oldest irons intended to monument the location of

the East line of Block 3.” The Lovrien line is marked by aluminum headed monuments set

by Parker in 1997.

       The examiner issued a report and recommendation which included 58 detailed

findings of fact, accompanied by a thorough memorandum of law. The examiner opined

that the O’Donnell line marked the correct location of the boundary between the properties.

Lovrien disputed the examiner’s recommendation, and a hearing was held before the


1
 The section corner is the southwest corner of Block 3. In the 1930s, during the WPA Re-
Survey program, the government section corner was re-monumented. The examiner
determined this is the only marking on the plat that can be determined without making
assumptions.

                                             3
district court. The district court ultimately adopted the report and recommended findings

of fact and conclusions of law as its own, accompanied by a thorough memorandum of law

which addressed Lovrien’s challenge to the examiner’s report and recommendation.

                                     DECISION

       On appeal, Lovrien challenges the determination of the location of the boundary

line. The district court adopted the examiner’s findings of fact in their entirety, and,

therefore, they are considered as the findings of the district court. Minn. R. Civ. P. 52.01.

“A [district] court determination as to a disputed boundary is one of fact, and will be

accorded the same deference as factual determinations in other cases.” Wojahn v. Johnson,

297 N.W.2d 298, 303 (Minn. 1980). “Our scope of review of the district court’s placement

of the boundary is whether the district court’s factual findings are clearly erroneous and

whether the district court erred in its legal conclusions.” Ruikkie v. Nall, 798 N.W.2d 806,

814 (Minn. App. 2011), review denied (Minn. July 19, 2011). “[W]hen two competent

surveyors disagree as to where a boundary line should be, the [district] court’s

determination as to which surveyor is correct depends mainly on each surveyor’s

credibility and will not be reversed if there is reasonable support in the evidence for such

a determination.” Wojahn, 297 N.W.2d at 303.

       The general legal principle regarding surveying techniques is that, when possible,

boundary lines must be determined in relation to original monuments or landmarks. See

Wojahn, 297 N.W.2d at 303-04 (“It is proper surveying techniques not to use [an alternative

measuring] system until all efforts at finding the location of an obliterated monument by

collateral evidence have failed.”) (citing United States v. Doyle, 468 F.2d 633 (10th Cir.


                                             4
1972)). Lovrien argues that the district court erred in its legal conclusion because it did

not rely on the centerline fence between Blocks 1 and 2 as a starting point even though

appellant’s expert testified the centerline fence was a point traceable to the original stone

monument. See Erickson v. Turnquist, 247 Minn. 529, 532, 77 N.W.2d 740, 742 (1956)

(“Since the location of lots, streets, and alleys within a plat is determined by their relation

to the original monuments and landmarks of the plat, it must be apparent that the proper

point from which to commence a survey to determine the boundary line between lots within

an addition is an original or properly relocated monument or landmark within the addition

itself, or from a point directly and accurately traceable to such a monument or landmark.”).

       However, surveyors are not bound by insufficient evidence of an original monument

and, in the present case, it is undisputed that the original stone monument could not be

found. Wojahn, 297 N.W.2d at 304. Because the stone monument could not be found, the

examiner had to evaluate conflicting evidence regarding whether the centerline fence

between Blocks 1 and 2 was a point directly and accurately traceable to the stone

monument and make a factual finding. We defer to a district court’s factual findings and

will not reconcile conflicting evidence as it is exclusively the province of the fact-finder.

Gada v. Dedefo, 684 N.W.2d 512, 514 (Minn. App. 2004).

       It is clear from reviewing the examiner’s findings that the examiner considered

Lovrien’s argument that the centerline fence was a point directly and accurately traceable

to the original monument, and, after hearing testimony and carefully reviewing all the

evidence, the examiner rejected that argument. And the district court did not clearly err

when it doubted the usefulness of the centerline fence as a starting point.


                                              5
       The remainder of Lovrien’s arguments center on the credibility of the two experts.

Lovrien spends a large portion of his brief detailing the testimony of his expert, Brent

Peters, asserting that Peters’ opinion was more credible than Larry Couture’s opinion. As

previously stated, we do not decide issues of witness credibility. Gada, 684 N.W.2d at

514.

       Lovrien does not clearly identify specific factual findings as clearly erroneous, but

nonetheless asserts the determination of the boundary line was error. In order to warrant

reversal, factual findings must be “manifestly contrary to the weight of the evidence or not

reasonably supported by the evidence as a whole.” Id. We do not reweigh the evidence.

Alam v. Chowdhury, 764 N.W.2d 86, 89 (Minn. App. 2009). “Rather, we look to the record

for evidence that could reasonably support the findings of the district court.” Rogers v.

Moore, 603 N.W.2d 650, 658 (Minn. 1999). The record supports the district court’s

findings, and we find the examiner’s approach to be reasonable. In the absence of the

original monument, the examiner determined the best starting point for determining the

boundary was the government section corner, noting that the section corner and the sections

lines are “the only markings on the plat that can be located without making assumptions or

interpretations.”   The examiner also relied on the oldest known survey work and

monumentation of Block 3, which included irons laid by Budd in 1945 physically marking

the boundary. It is evident in the findings of fact and accompanying memorandum that the

examiner carefully considered a substantial amount of conflicting evidence and made

credibility determinations to determine the location of the disputed boundary line. There




                                             6
is evidence in the record to support the determination, and therefore, we will not disturb

the district court’s adoption of the examiner’s report and recommendation on appeal.

      Affirmed.




                                            7